Citation Nr: 0708490	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, post operative left (major) shoulder dislocation.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran had verified active duty service from October 
1993 to May 1998, with at least five additional years of 
prior active duty service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, awarded an 
increased (40 percent) evaluation for the veteran's low back 
disorder, effective July 2000, and continued the 10 percent 
evaluation for his left shoulder dislocation.  

During the pendency of the appeal, the veteran relocated to 
North Carolina.  The Winston-Salem RO is now the agency of 
original jurisdiction.

By way of the June 2001 rating decision, the RO also denied 
service connection for a right leg condition, depression, a 
urinary condition, and sexual dysfunction.  The veteran filed 
a notice of disagreement (NOD) with respect to these issues.  
In an April 2004 rating decision, service connection was 
awarded for depression and patellofemoral syndrome of the 
right knee.  As such, these claims are no longer in appellate 
status.  A statement of the case (SOC) was issued in April 
2004, which included the remaining issues of entitlement to 
service connection for a urinary condition and sexual 
dysfunction.  In the veteran's VA Form 9, however, he 
indicated that he was only appealing the claims currently on 
appeal.  Thus, the claims for entitlement to service 
connection for a urinary condition and sexual dysfunction are 
no longer in appellate status, and the matters addressed on 
appeal are limited to those stated on the cover page of this 
document.   




FINDINGS OF FACT
	
1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's post operative low back injury with DDD of 
the lumbosacral spine is productive of pronounced 
intervertebral disc syndrome.  

3.  The veteran's post operative left shoulder is productive 
of recurrent instability, pain, weakness, and lack of 
endurance. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for post 
operative low back injury with DDD of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for a 20 percent evaluation for post 
operative left shoulder dislocation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5200-5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, while a VCAA letter was not sent prior to the 
June 2001 rating decision, the RO provided notice to the 
veteran in February 2004 regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claims.  The veteran was sent notification consistent with 
Dingess in March 2006 and April 2006.  The veteran indicated 
in July 2005 and on two occasions in April 2006 that he had 
no additional evidence to submit in support of his claims.  
The claims were last readjudicated in the May 2006 
supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, private medical records, lay statements, and VA 
examination reports.  In the veteran's April 2004 substantive 
appeal he declined the opportunity to present personal 
testimony in support of his appeal.

The Board notes that in April 2006 second attempts were made 
to obtain additional private medical records from St. 
Vincent's Hospital, Madison Medical Group, and Dr. EJM.  The 
RO notified the veteran of the attempts in April 2006.  He 
was asked to contact the providers directly to obtain the 
requested records.  Treatment notes from St. Vincent's 
Hospital and Dr. EJM have been associated with the record.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and made aware 
of the evidence needed to substantiate these claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

I.  Low Back

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the veteran injured his low back during 
service, and underwent surgery.  The diagnosis on VA 
examination in September 1998 included lumbar intervertebral 
degenerative disc disease times 3 with hemilaminectomy and 
race cage procedure, tissue fusion, lumbar, with residual 
pain and right leg weakness.  By way of an October 1998 
rating decision, the RO granted service connection for post 
operative low back injury with DDD of the lumbosacral spine.  
The RO assigned a 20 percent rating effective May 3, 1998, 
the day following the veteran's separation from active duty 
service.  The veteran filed the instant request for an 
increased rating in July 2000.  In a June 2001 rating 
decision, the RO awarded an increased 40 percent evaluation 
effective July 2000.  The veteran has not withdrawn his 
increased rating claim and in fact, maintains that a higher 
rating is warranted.  As such, his claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

At the outset, the Board notes that the veteran filed his 
increased rating claim prior to a change in the regulations 
for evaluating intervertebral disc syndrome.  Specifically, 
on September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  

If the application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  As the 
claim was filed prior to the revisions, the Board will 
consider whether a higher rating is warranted under both the 
old (prior to September 23, 2002) and revised regulations.  
See VAOPGCPREC 3-00.

Prior to September 23, 2002, a 40 percent evaluation required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine, or, in the alternative, severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  A 40 percent evaluation was, similarly, indicated 
where there was evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  A 60 percent rating 
was provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a  
40 percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent rating applies.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent evaluation, under those same 
regulations, requires evidence of unfavorable ankylosis of 
the entire cervical spine or forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
throacolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

The veteran argues that his post operative low back injury 
with DDD of the lumbosacral spine warrants a rating in excess 
of 40 percent due to symptoms such as radiating pain into the 
buttock and hip, weakness, stiffness, loss of range of 
motion, and difficulty bending or lifting.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that an 
increased 60 percent evaluation under the criteria in effect 
prior to September 23, 2002, is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

In this regard, upon VA general examination in September 
1998, the veteran had no tenderness over the paralumbar 
muscles.  He was observed to forward bend 50 degrees and then 
had pain and tenderness.  He was only able to extend to 5 
degrees, right and left lateral bending at the waist 30 
degrees, and was able to rotate 20 degrees at the lumbar 
area.  There was no pelvic tilt.  There was some hypesthesia 
over the right foot.  The veteran was diagnosed with lumbar 
intervertebral DDD with residual pain and right leg weakness.  
Upon VA peripheral nerves examination in September 1998, 
straight leg raising was normal.  Superficial sensation, 
traced figures, and vibration in the four extremities were 
normal.  Joint sense in the lower extremities was also good.  
The examiner opined the veteran was "neurologically 
normal."

X-rays and magnetic resonance imaging reports (MRI) dated in 
July 2000 reveal the veteran was status post L5-S1 
laminectomy and anterior fixation.  There was no substantial 
foraminal stenosis identified.  

The August 2000 VA neurological examination shows the 
veteran's straight leg raising was negative.  There was no 
evidence of atrophy in the lower extremities.  The veteran 
walked with a cane, but was able to heel/toe walk and hop on 
either leg.  The veteran performed deep knee bends.  Touch 
and pin prick were intact.  Deep tendon reflexes were 1+ 
bilaterally.  The veteran was diagnosed with L3 radiculopathy 
by history. 

Range of motion upon VA spine examination in August 2000 was 
as follows: flexion 90 degrees; extension 10 degrees; lateral 
bending to the right 10 degrees; and twisting bilaterally to 
20 degrees.  The examiner did note painful motion on end 
range.  There was some bilateral lumbar paraspinal 
tenderness.  Musculature of the back was normal.  
Neurological findings included bilateral extremities with 
full range of motion.  Right leg strength was distally 4/5.  
Sensation was intact.  Straight leg raising was positive at 
40 degrees on the right.  The examiner indicated the rest of 
the examination was normal.  The diagnosis on the August 2000 
examination for neurological disorders was right L3 
radiculopathy by history, secondary to sequela of 1994 
accident.

Records from Beth Israel Orthopedic Association dated in 
January 2002 show the veteran had a flattened lumbar 
lordosis.  He had very poor muscle strength in the lower 
back.  His range of motion was limited due to pain.  Straight 
leg raising caused back pain bilaterally.  Achilles reflexes 
were absent bilaterally, but there was no other motor reflex 
or sensory deficit.  In February 2002, the veteran underwent 
a right L5 anesthetic selective nerve block.  While the 
veteran reported some lessening of symptoms in March 2002, 
the veteran's doctor indicated that long term relief was not 
expected with nerve blocks.  In June 2002, the veteran was 
prescribed a back brace.  An entry dated in July 2002, shows 
the veteran was better with the brace, indicating some occult 
instability.

The veteran was afforded a VA spine examination in February 
2004.  He reported low back pain which radiated into his 
bilateral lower extremities.  He also complained of periodic 
numbness in his right leg.  The examiner noted the veteran 
wore a lumbosacral corset.  Forward flexion of the lumbar 
spine was 45 degrees out of 90 degrees, pain began at 40 
degrees.  Extension was 20 degrees out of 30 degrees, pain 
began at 15 degrees.  Bilateral lateral flexion/rotation was 
35 degrees out of 45 degrees, pain beginning on the right at 
30 degrees.  The examiner noted that the veteran was 
additionally limited by pain, weakness, and lack of 
endurance.  There was tenderness at the bilateral lumbosacral 
paraspinals.  Sensory examination was intact.  There was some 
decreased motor strength in the right lower extremity.  The 
veteran had a positive straight leg raising sign bilaterally.  

Treatment notes from Norman Marcus Pain Institute dated in 
February 2004 show the veteran had low back pain radiating 
into his back and hips.  There was no sensory loss, weakness, 
or sphincter change.  The neurological examination was 
unremarkable.  Private medical records from Dr. LM indicate 
the veteran complained of back and leg pain.  The veteran 
denied bowel or bladder impairment in April 2004.  

Finally, upon VA spine examination in April 2005, the veteran 
had lumbar back pain with radiation into the bilateral lower 
extremities.  Flare-ups of his intervertebral disc syndrome 
were reported to occur after prolonged sitting, standing, or 
ambulation.  The veteran wore a lumbosacral corset daily.  
Forward flexion of the thoracolumbar spine was to 30 degrees 
out of 90 degrees with pain over 25 degrees.  Extension was 
to 10 degrees out of 30 degrees.  Bilateral lateral flexion 
and rotation were all within normal limits.  There was pain 
at the end of range of motion.  There was no additional range 
of motion or functional limitations beyond the pain.  The 
veteran had guarding and straightening of the lumbar 
lordosis.  Sensory examination was intact.  Motor power was 
4+/5.  Straight leg raising was slightly positive on the 
right.  An MRI performed in May 2005 revealed DDD at L4-5. 

In light of the veteran's credible complaints of pain 
experienced in his lumbosacral spine, the Board finds that 
the veteran has functional loss due to flare-ups of pain, 
weakness and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Additionally, as the veteran has been awarded the maximum 
schedular evaluation for his low back injury with DDD of the 
lumbosacral spine under diagnostic code 5293, there is no 
basis for further consideration of functional loss due to 
pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
38 C.F.R. § 4.71a (2002).

The Board finds that after resolving any doubt in the 
veteran's favor, the above evidence shows that the disability 
due to the veteran's service-connected low back disorder more 
nearly approximates the criteria for pronounced (more so than 
severe) intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As such, an increased rating to 
60 percent is warranted from the date of the claim for 
increase.  

The Board has considered the possibility of a still higher 
evaluation for the veteran's service-connected low back 
disorder.  A higher evaluation of 100 percent requires 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5286 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  The medical evidence does not support this finding.  

While the Board notes there has been evidence of 
radiculopathy of the right leg, rating the veteran's 
orthopedic and neurological symptoms separately would not 
result in a rating in excess of 60 percent.  Additionally, 
evaluating intervertebral disc syndrome under the old version 
of Diagnostic Code 5293 (in effect prior to September 23, 
2002) includes consideration of both orthopedic and 
neurologic symptoms to obtain the rating of 60 percent.  
Likewise, the revised rating criteria for intervertebral disc 
syndrome permit rating either based on incapacitating 
episodes or separately rating orthopedic and neurologic 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002) and Diagnostic Code 5243 (effective 
September 26, 2003) (emphasis added).  

Thus, the veteran cannot receive a rating of 60 percent based 
on intervertebral disc syndrome in addition to a separate 
rating for his radiculopathy of the right leg.  In this 
regard, the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  

Further, the Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  As noted above, such symptom overlapping would 
occur if the veteran was awarded a separate rating for 
radiculopathy of the right leg in addition to the increased 
60 percent evaluation for intervertebral disc syndrome.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
intervertebral disc disease, his continued complaints of 
severe pain, and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The Board has considered the issue of whether the veteran's 
service-connected low back injury with DDD of the lumbosacral 
spine presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  Although the veteran reports 
that his low back pain has caused him to be unable to work 
and he submitted lay statements from his co-workers, the 
Board finds that the objective evidence does not support a 
finding that his condition interferes markedly with 
employment.  There is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disabilities.  There is also no evidence revealing frequent 
periods of hospitalization.  Therefore, in the absence of 
exceptional factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

II. Left Shoulder

Historically, service connection was awarded for post 
operative left shoulder dislocation in an October 1998 rating 
decision.  The RO assigned a 10 percent disabling rating 
effective May 3, 1998, the day following the veteran's 
separation from active duty service.  The veteran filed a 
request for an increased rating in July 2000.  In a June 2001 
rating decision, the RO continued the 10 percent evaluation.  
Thereafter, the veteran initiated the instant appeal.
  
The veteran argues that his left shoulder disability warrants 
a rating in excess of 10 percent due to symptoms such as 
pain, an inability to lift his arm over his head, and 
frequent dislocation of the joint.  The veteran's left 
shoulder is currently assigned a 10 percent rating under 
Diagnostic Code 5203.  Under this code section, 10 percent is 
warranted for malunion or nonunion of the clavicle or 
scapula, major or minor.  38 C.F.R. § 4.71a.  A 20 percent is 
assigned for dislocation of the clavicle or scapula, major or 
minor.  Id. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an increased 20 percent evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  
In this regard, upon VA general medical examination in 
September 1998 range of motion was as follows: elevation to 
180 degrees; abduction to 160 degrees; extension to 40 
degrees; internal rotation to 90 degrees; and external 
rotation to 60 degrees.  The examiner noted the veteran had a 
certain amount of slippage or subluxation and some 
crepitation.  

The September 1998 peripheral nerves examination was normal.  
Strength of the deltoids, biceps, triceps, and clasped hands 
was good.  Finger to thumb testing was normal.  The veteran 
could lift himself with his arms while seated.  Reflexes at 
the biceps and triceps, and brachiodradialis were all 
symmetric and active.  Babinski signs were absent.  Alternate 
motion was good.  Sensation was also normal.  

X-rays of the shoulder in 1998 and 2000 showed no bony 
abnormality.  Upon VA joints examination in August 2000, the 
veteran complained of pain and stiffness worse with overhead 
activity.  Range of motion was as follows: abduction 150 
degrees; flexion 140 degrees; extension 40 degrees; and 
external and internal rotation 40 degrees.  The examiner 
noted all motion was limited by pain at end of range of 
motion.

Treatment notes from Beth Israel Orthopedic Associated dated 
in June 2002 and July 2002 reveal the veteran had gross 
instability of the left shoulder with abduction and external 
rotation.  There was guarding on both occasions with range of 
motion.  Rotator cuff strength was good.

Upon VA joints examination in February 2004, the veteran 
reported intermittent left shoulder instability.  Range of 
motion was as follows: 180 degrees forward flexion; abduction 
180 degrees; and external and internal rotation 90 degrees.  
The examiner noticed a positive apprehension sign with 
repetitive motion.  Range of motion was additionally limited 
by pain, weakness, and lack of endurance.  X-rays of the left 
shoulder were within normal limits.

Records from the Norman Marcus Pain Institute dated in 
February 2004 show the veteran complained of left shoulder 
pain with radiation into the mid-upper arm.  An October 2004 
entry from St. Vincent' Orthopedic Association revealed the 
veteran complained of frequent subluxation episodes and 
popping of the left shoulder.  On examination there was 
generalized ligamentous laxity throughout.  There was 3+ 
positive sulcus sign on the left side compared to the right.  
Rotator cuff strength was good.  

Finally, upon VA joints examination in June 2005, range of 
motion was as follows: forward flexion 165 degrees; abduction 
165 degrees; external rotation 90 degrees; and internal 
rotation 20 degrees.  The veteran was additionally limited by 
pain, weakness, and lack of endurance.  There was some 
guarding of movement with range of motion.  X-rays were 
within normal limits.  The veteran was diagnosed with rotator 
cuff tendonitis.

In light of the medical evidence consistently documenting 
instability, subluxation and laxity of the left shoulder, and 
the veteran's credible complaints of pain experienced in his 
left shoulder, as well as functional loss due to instability, 
weakness, and lack of endurance, the Board finds the above 
evidence to more nearly approximate the criteria for 
dislocation of the clavicle or scapula, major or minor.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.  

The Board has considered whether a still higher rating is in 
order for the left (major) shoulder.  A higher evaluation of 
30 percent requires malunion of the humerus with marked 
deformity (major), limitation of motion of the arm midway 
between the side and shoulder level (major), or favorable 
abduction to 60 degrees (major).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5202 (2006).  Though there was some 
guarding of movement, there was no indication of recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements (major).  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

Absent a showing of ankylosis or limitation of motion to a 
point no more than midway between the side and shoulder 
level, higher evaluations are not warranted under Diagnostic 
Codes 5200 or 5201.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's post 
operative left shoulder, his continued complaints of pain, 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The Board has considered the issue of whether the veteran's 
service-connected left shoulder presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell, supra.  The Board finds that the 
objective evidence does not support a finding that his 
condition interferes markedly with employment.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  There is also no 
evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

ORDER

Entitlement to a 60 percent disabling rating for post 
operative low back injury with DDD of the lumbosacral spine 
is awarded subject to the controlling regulations governing 
monetary awards.

Entitlement to a 20 percent disabling rating for post 
operative left shoulder dislocation is awarded subject to the 
controlling regulations governing monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


